 

EXHIBIT 10.46

 

NanoVibronix, Inc.

525 Executive Boulevard

Elmsford, New York 10523

 

______________, 2017

 

Investors listed on signature page hereto

 

Re: Amendment to Warrant

 

Ladies and Gentlemen:

 

Reference is made to those certain securities purchase agreements NanoVironix,
Inc. (the “Company”) entered into in January and February of 2015 with certain
investors identified on the signature pages thereto, including the investors
listed on the signature page hereto (the “Investors”), providing for the
issuance of shares of common stock, series C preferred stock and warrants to
purchase shares of common stock (the “Warrants”), pursuant to which the Company
issued an aggregate of 833,333 shares of series C preferred stock, 216,667
shares of common stock and Warrants to purchase 420,000 shares of common stock
at an exercise price of $3.00 per share and Warrants to purchase 420,000 shares
of common stock at an exercise price of $6.00 per share. All capitalized terms
in this letter (the “Letter Agreement”) shall have the meanings assigned to them
under the Warrants, unless otherwise defined herein.

 

The Company and the Investors desire to extend the initial expiration date of
the Warrants. Amendments may be made to the Warrants with the consent of the
Company and each holder of the Warrants. By signature and countersignature
below, for good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Company and each holder of the Warrants agree to the
following:

 

1)The year in the expiration date, “2017,” in the preamble of the Warrants is
hereby amended by deleting the said year and substituting in lieu thereof
“2019.”

 

Except as modified pursuant hereto, no other changes or modifications to the
Warrants are intended or implied and in all other respects the Warrants are
hereby specifically ratified, restated and confirmed by all parties hereto as of
the effective date hereof. To the extent of a conflict between the terms of this
Letter Agreement and the Warrants, the terms of this Letter Agreement shall
control. The Warrants and this Letter Agreement shall be read and construed as
one agreement.

 

Please return an executed, counter-signed copy of this Letter Agreement to
NanoVibronix, Inc., either (i) by facsimile transmission by fax at [ ] or (ii)
by e-mail to Stephen Brown at stevebrowncpa@gmail.com, by 11:59 p.m. New York
time, on _____________, 2017.

 

[Signature Page Follows]

    

 

 

 

[Signature Page to Letter Agreement]

 

 

  Very truly yours,  

 

NanoVibronix, Inc.

      By:______________________________    Name:  Stephen Brown   Title:  Chief
Financial Officer

        

Acknowledged and Agreed:

 

    Name of Investor: Names of Investors (if held jointly, as tenants in common,
or as
community property):     By:______________________________  By:
__________________________ Name:  Name: Title:  Title:

 

  By: __________________________   Name:   Title:

 

 



 

